


Exhibit 10(y)
EXECUTION VERSION




































MINE SAFETY APPLIANCES COMPANY










NOTE PURCHASE AGREEMENT










DATED As OF DECEMBER 20, 2006






















$60,000,000 5.41% SENIOR NOTES DUE DECEMBER 20, 2021






--------------------------------------------------------------------------------


TABLE OF CONTENTS
1. AUTHORIZATION OF NOTES
 
2


 
 
1.1


Notes
 
2


 
1.2


Certain Defined Terms
 
2


2. SALE AND PURCHASE OF NOTES
 
2


 
3. CLOSING
 
3


 
4. CONDITIONS TO CLOSING
 
3


 
 
4.1


Representations and Warranties
 
3


 
4.2


Performance; No Default
 
3


 
4.3


Compliance Certificates
 
3


 
4.4


Opinions of Counsel
 
4


 
4.5


Purchase Permitted By Applicable Law, Etc
 
4


 
4.6


Sale of Other Notes
 
4


 
4.7


Payment of Special Counsel Fees
 
4


 
4.8


Private Placement Number
 
4


 
4.9


Changes in Corporate Structure
 
4


 
4.10


Funding Instructions
 
5


 
4.11


Proceedings and Documents
 
5


5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
5


 
 
5.1


Organization; Power and Authority
 
5


 
5.2


Authorization, Etc
 
5


 
5.3


Disclosure
 
5


 
5.4


Organization and Ownership of Shares of Subsidiaries
 
6


 
5.5


Financial Statements; Material Liabilities
 
6


 
5.6


Compliance with Laws, Other Instruments, Etc
 
7


 
5.7


Governmental Authorizations, Etc
 
7


 
5.8


Litigation; Observance of Statutes and Orders
 
7


 
5.9


Taxes
 
7


 
5.10


Title to Property; Leases
 
8


 
5.11


Licenses, Permits, Etc
 
8


 
5.12


Compliance with ERISA
 
8


 
5.13


Private Offering by the Company
 
9


 
5.14


Use of Proceeds; Margin Regulations
 
10


 
5.15


Existing Indebtedness
 
10


 
5.16


Foreign Assets Control Regulations, Etc
 
10


 
5.17


Status under Certain Statutes
 
11


6. REPRESENTATIONS OF THE PURCHASER
 
11


 
 
6.1


Purchase for Investment
 
11


 
6.2


Source of Funds
 
11


7. INFORMATION AS TO COMPANY
 
13


 
 
7.1


Financial and Business Information
 
13


 
7.2


Officer's Certificate
 
15


 
7.3


Visitation
 
16







--------------------------------------------------------------------------------


8. REPAYMENT AND PREPAYMENT OF THE NOTES
 
 
16


 
 
8.1


Required Payments
 
16


 
8.2


Optional Prepayments
 
17


 
8.3


Change in Control
 
18


 
8.4


Allocation of Partial Prepayments
 
19


 
8.5


Maturity; Surrender, Etc
 
20


 
8.6


No Other Optional Prepayments or Purchase of Notes
 
20


 
8.7


Make-Whole Amount
 
20


9. AFFIRMATIVE COVENANTS
 
 
22


 
 
9.1


Compliance with Law
 
22


 
9.2


Insurance
 
22


 
9.3


Maintenance of Properties
 
22


 
9.4


Payment of Taxes
 
22


 
9.5


Corporate Existence, Etc
 
23


 
9.6


Pari Passu Ranking
 
23


 
9.7


Designation of Subsidiaries
 
23


 
9.8


Designation of Subsidiaries
 
24


10. NEGATIVE COVENANTS
 
 
24


 
 
10.1


Fixed Charges Coverage Ratio
 
24


 
10.2


Limitation of Consolidated Indebtedness
 
25


 
10.3


Priority Indebtedness
 
25


 
10.4


Liens
 
25


 
10.5


Transactions with Affiliates
 
27


 
10.6


Merger, Consolidation, Etc
 
27


 
10.7


Sale of Assets
 
28


 
10.8


Line of Business
 
28


 
10.9


Terrorism Sanctions Regulations
 
29


11. EVENTS OF DEFAULT
 
 
29


 
12. REMEDIES ON DEFAULT, ETC
 
 
31


 
 
12.1


Acceleration
 
31


 
12.2


Other Remedies
 
32


 
12.3


Rescission
 
32


 
12.4


No Waivers or Election of Remedies, Expenses, Etc
 
32


13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
 
 
32


 
 
13.1


Registration of Notes
 
32


 
13.2


Transfer and Exchange of Notes
 
33


 
13.3


Replacement of Notes
 
33


14. PAYMENTS ON NOTES
 
 
34


 
 
14.1


Place of Payment
 
34


 
14.2


Home Office Payment
 
 
15. EXPENSES, ETC
 
 
34


 
 
15.1


Home Office Payment
 
34


 
15.2


Survival
 
35







--------------------------------------------------------------------------------


    
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
 
35


 
17. AMENDMENT AND WAIVER
 
 
 
 
 
17.1


Requirements
 
35


 
17.2


Solicitation of Holders of Notes
 
36


 
17.3


Binding Effect, Etc
 
36


 
17.4


Notes Held by Company, Etc
 
36


18. NOTICES
 
 
37


 
19. REPRODUCTION OF DOCUMENTS
 
 
37


 
20. CONFIDENTIAL INFORMATION
 
 
37


 
21. SUBSTITUTION OF PURCHASER
 
 
39


 
22. MISCELLANEOUS
 
 
39


 
 
22.1


Successors and Assigns
 
39


 
22.2


Payments Due on Non-Business Days; When Payments Deemed Received
 
39


 
22.3


Accounting Terms
 
40


 
22.4


Severability
 
40


 
22.5


Construction, Etc
 
40


 
22.6


Counterparts
 
40


 
22.7


Governing Law
 
41


 
22.8


Jurisdiction and Process; Waiver of Jury Trial.
 
41













--------------------------------------------------------------------------------


SCHEDULES & EXHIBITS




SCHEDULE A         Information Relating to Purchasers
SCHEDULE B         Defined Terms
SCHEDULE 3-        Payment Instructions
SCHEDULE 4.9        Changes in Corporate Structure
SCHEDULE 5.3        Disclosure Materials
SCHEDULE 5.4         Subsidiaries of the Company and Ownership of Subsidiary
Stock
SCHEDULE 5.5        Financial Statements
SCHEDULE 5.8        Certain Litigation
SCHEDULE 5.11        Licenses, Permits, etc.
SCHEDULE 5.12        ERISA Affiliates
SCHEDULE 5.14        Use of Proceeds
SCHEDULE 5.15         Existing Indebtedness
EXHIBIT 1.1             Form of 5.41% Senior Note due December 20, 2021
EXHIBIT 4.4(a)         Form of Opinion of Counsel for the Company
EXHIBIT 4.4(b)        Form of Opinion of Special Counsel for the Purchasers





--------------------------------------------------------------------------------






MINE SAFETY APPLIANCES COMPANY 121 GAMMA DRIVE
RIDC Industrial Park O'Hara Township
Pittsburgh, Pennsylvania 15238


$60,000,000 5.41% SENIOR NOTES DUE DECEMBER 20, 2021


Dated as of December 20, 2006 To Each of the Purchasers Listed in the Attached
Schedule A


Ladies and Gentlemen:


MINE SAFETY APPLIANCES COMPANY, a Pennsylvania corporation (together with its
successors and assigns, the "Company''), agrees with each of the purchasers
whose names appear at the end hereof (each a "Purchaser" and, collectively, the
"Purchasers") as follows:


1.
AUTHORIZATION OF NOTES.



1.1.
Notes.



The Company will authorize the issue and sale of $60,000,000 aggregate principal
amount of its 5.41% Senior Notes due December 20, 2021 (the "Notes", such term
to include any such notes issued in substitution therefor pursuant to Section 13
of this Agreement). The Notes shall be substantially in the form set out in
Exhibit 1.1, with such changes therefrom, if any, as may be approved by the
Purchasers and the Company.


1.2.
Certain Defined Terms.



Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a "Schedule" or an "Exhibit" are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.


2.
SALE AND PURCHASE OF NOTES.



Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser's name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers' obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.




--------------------------------------------------------------------------------


3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York at
10:00 a.m., local time, at a closing (the "Closing") on December 20, 2006 or on
such other Business Day thereafter on or prior to December 31, 2006 as may be
agreed upon by the Company and the Purchasers. At the Closing the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least $100,000 as such Purchaser may request), dated the date of the Closing and
registered in such Purchaser's name (or in the name of its nominee), as
indicated in Schedule A, against payment by federal funds wire transfer in
immediately available funds of the amount of the purchase price therefor as
directed by the Company in Schedule 3. If at the Closing the Company shall fail
to tender such Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser's satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
4.
CONDITIONS TO CLOSING.

Each Purchaser's obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser's
satisfaction, prior to or at the Closing, of the following conditions:
4.1.
Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.
4.2.
Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14) no Default or Event of Default shall have occurred and be continuing.
4.3.
Compliance Certificates.

(a)Officer's Certificate. The Company shall have delivered to such Purchaser an
Officer's Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)Secretary's Certificate. The Company shall have delivered to such Purchaser a
certificate of its Secretary or one of its Assistant Secretaries, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.






--------------------------------------------------------------------------------


4.4.
Opinions of Counsel.



Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing, from


(a)Douglas K. McClaine, General Counsel of the Company, covering the matters set
forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its special counsel may
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Purchasers), and


(b)Bingham Mccutchen LLP, such Purchaser's special counsel in connection with
such transactions, substantially in the form set out in Exhibit 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.


4.5.
Purchase Permitted By Applicable Law, Etc.



On the date of the Closing such Purchaser's purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer's Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.


4.6.
Sale of Other Notes.



Contemporaneously with the Closing, the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.


4.7.
Payment of Special Counsel Fees.



Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers' special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.


4.8.
Private Placement Number.



A Private Placement Number issued by Standard & Poor' s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.


4.9.
Changes in Corporate Structure.







--------------------------------------------------------------------------------


Except as specified in Schedule 4.9, the Company shall not have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation, or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.


4.10.
Funding Instructions.



At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of the transferee bank, (b) such transferee
bank's ABA number and (c) the account name and number into which the purchase
price for the Notes is to be deposited.


4.11.
Proceedings and Documents.



All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.


5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to each Purchaser that:


5.1.
Organization; Power and Authority.



The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.


5.2.
Authorization, Etc.



This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).








--------------------------------------------------------------------------------


5.3.
Disclosure.

The Company, through its agent, PNC Capital Markets LLC, has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated November, 2006 (the
"Memorandum"), relating to the transactions contemplated hereby. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified on Schedule 5.3 and the financial statements listed on Schedule 5.5
(this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements delivered to each Purchaser prior to
December 5, 2006 being referred to, collectively, as the "Disclosure Documents
"), taken as a whole, do not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since December 31, 2005, there has been
no change in the financial condition, operations, business or properties of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
5.4.
Organization and Ownership of Shares of Subsidiaries.

(a)Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company's Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its Capital Stock or similar equity interests outstanding owned by
the Company and each other Subsidiary and whether it is a Restricted Subsidiary
or an Unrestricted Subsidiary.
(b)All of the outstanding shares of Capital Stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
5.5.
Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.




--------------------------------------------------------------------------------




5.6.
Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not
(a)contravene, result in any breach of, or constitute a default under, or result
in the creation of any Lien in respect of any property of the Company or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected,
(b)conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary, or
(c)violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
5.7.
Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.
5.8.
Litigation; Observance of Statutes and Orders.

(a)Except as disclosed in Schedule 5.8, there are no actions, suits,
investigations -0r proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
(b)Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including,
without limitation, Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
5.9.
Taxes.

The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The Federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2002.




--------------------------------------------------------------------------------




5.10.
Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective Material properties, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except for those defects
in title and Liens that, individually or in the aggregate, would not have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.
5.11.
Licenses, Permits, Etc.

Except as disclosed in Schedule 5.11, the Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.
5.12.
Compliance with ERISA.

(a)The Company and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan's
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term "benefit liabilities" has the
meaning specified in section 4001 of ERISA and the terms "current value" and
"present value" have the meaning specified in section 3 of ERISA.
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
(d)The expected postretirement benefit obligation (determined as of the last day
of the Company's most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Company and its Subsidiaries is
$17,600,000.




--------------------------------------------------------------------------------




(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(l)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser's
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
(f)Schedule 5.12 sets forth all ERISA Affiliates and all "employee benefit plans
" maintained by the Company (or any "affiliate" thereof) or in respect of which
the Notes could constitute an "employer security" ("employee benefit plan" has
the meaning specified in section 3 of ERISA, "affiliate" has the meaning
specified in section 407(d) of ERISA and section V of the Department of Labor
Prohibited Transaction Exemption 95-60 (60 FR 35925, July 12, 1995) and
"employer security" has the meaning specified in section 407(d) of ERISA).
(g)The accumulated benefit obligation under each Foreign Pension Plan that is
not subject to ERISA, determined as of the most recent valuation date in respect
thereof using current exchange rates, does not exceed the value of the assets of
such Foreign Pension Plan by more than $1,500,000. All required payments in
respect of the funding of each such Foreign Pension Plan have been made.
5.13.
Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and not more than twenty (20) other Institutional
Investors (as defined in clause (c) to the definition of such term), each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
5.14.
Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes as set forth in
Schedule
5.14. No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 1% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 1% of the value of such assets. As
used in this Section, the terms "margin stoc ' and ''purpose of buying or
carrying" shall have the meanings assigned to them in said Regulation U.






--------------------------------------------------------------------------------


5.15.
Existing Indebtedness.

(a)Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
September 30, 2006 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any) since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary the outstanding principal amount of which exceeds
$5,000,000 that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
(b)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
5.16.
Foreign Assets Control Regulations, Etc.

(a)Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
(b)Neither the Company nor any Subsidiary (a) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(b) engages in any dealings or transactions with any such Person. The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
5.17.    Status under Certain Statutes.


Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.






--------------------------------------------------------------------------------


6.
REPRESENTATIONS OF THE PURCHASERS.

6.1.
Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser's or their
property shall at all times be within such Purchaser's or their control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
6.2.
Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a "Source")
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
(a)    the Source is an "insurance company general account" (as the term is
defined in the United States Department of Labor's Prohibited Transaction
Exemption ("PTE' ) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the "NAIC Annual Statement" ) )
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed I 0%
of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser's state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser's fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or








--------------------------------------------------------------------------------


(d)    the Source constitutes assets of an "investment fund' (within the meaning
of Part V of PTE 84-14 (the "QPAM Exemption ")) managed by a
"qualifiedprofessional asset manager" or "QPAM' (within the meaning of Part V of
the QPAM Exemption), no employee benefit plan's assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(l ) of the QPAM Exemption) of such employer or by
the same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of "control" in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a ''plan(s)" (within the meaning of
Section IV of PTE 96-23 (the "/NHAM Exemption ")) managed by an "in-house asset
manager" or "!NHAM' (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of "control" in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)the Source is a governmental plan; or
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.






--------------------------------------------------------------------------------


As used in this Section 6.2, the terms "employee benefit plan, " "governmental
plan, " and "separate account " shall have the respective meanings assigned to
such terms in section 3 of ERISA.


7.
INFORMATION AS TO COMPANY.



7.1.
Financial and Business Information.



The Company shall deliver to each holder of Notes that is an Institutional
Investor:


(a)    Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,


(i)    an unaudited consolidated condensed balance sheet of the Company and its
Restricted Subsidiaries as at the end of such quarter, and


(ii)    unaudited consolidated condensed statements of income, changes in
shareholders' equity and cash flows of the Company and its Restricted
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the companies being reported on
and their consolidated results of operations and cash flows, subject to changes
resulting from year-end adjustments,


(b)    Annual Statements -- within 105 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company's Annual
Report on Form 10-K (the "Form 10-K'' ) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of,


(i)    a consolidated balance sheet of the Company and its Restricted
Subsidiaries, as at the end of such year,


(ii)    a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year,


(iii)    consolidated statements of income, cash flows and changes in retained
earnings of the Company and its Restricted Subsidiaries, for such year, and










--------------------------------------------------------------------------------


(iv)    consolidated statements of income, changes in shareholders' equity and
cash flows of the Company and its Subsidiaries, for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Form 10-K for such fiscal year (together
with the Company's annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(b), and provided, further that delivery within the time period
specified above of copies of the Company's Form 10-K prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this clauses (ii) and (iv) of this Section 7. l (b) (but not
clauses (i) and (ii) except to the extent all Subsidiaries are Restricted
Subsidiaries), and provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K if it shall have timely made such Form 10-K
available on "EDGAR" and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.msanet.com) and shall have given such
holder prior notice of such availability on EDGAR and on its home page in
connection with each delivery (such availability and notice thereof being
referred to as "Electronic Delivery ");


(c)    SEC and Other Reports -- promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC;


(d)    Notice of Default or Event of Default -- promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;










--------------------------------------------------------------------------------


(e)    ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi­ employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or·
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authorities -- promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
(g)    Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company's Form 10-K) or relating to the
ability of the Company to perform its obligations under this Agreement and under
the Notes as from time to time may be reasonably requested by such holder of
Notes.
7.2.
Officer's Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.l(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each such holder of Notes):






--------------------------------------------------------------------------------


(a) Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10 during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Section, and
the calculation of the amount, ratio or percentage then in existence), and, with
respect to each Asset Disposition, if any, of property having a Fair Market
Value of not less than
$1,000,000 made during such period without a determination by the board of
directors of the Company pursuant to Section 10.7(a) that such Asset Disposition
was, in such board's good faith opinion, made in exchange for cash consideration
having a Fair Market Value at least equal to that of the property exchanged and
was in the best interests of the Company, a statement to the effect that each
such Asset Disposition was, in such Senior Financial Officer's good faith
opinion, made in exchange for cash consideration having a Fair Market Value at
least equal to that of the property exchanged and was in the best interests of
the Company; and
(b) Event of Default -- a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
7.3.
Visitation.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
(a)No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company's officers, and
with the consent of the Company, (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)Default -- if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.








--------------------------------------------------------------------------------




8.
PAYMENT AND PREPAYMENT OF THE NOTES.

8.1.
Required Payments.

On December 20, 2013 and on each December 20 thereafter to and including
December 20, 2021, the Company will prepay $6,666,666.67 principal amount (or
such lesser principal amount as shall then be outstanding) of the Notes at par
and without payment of the Make­ Whole Amount or any premium, provided that upon
any partial prepayment of the Notes pursuant to Section 8.2 or 8.3 or partial
purchase of the Notes permitted by Section 8.6, the principal amount of each
required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase.
8.2.
Optional Prepayments.

(a)Optional Prepayments with Make-Whole Amount. The Company may, at its option,
upon notice as provided below, prepay at any time all, or from time to time any
part of, the Notes, in an amount not less than 5% of the aggregate principal
amount of the Notes then outstanding in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount. The Company will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of the Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.4(b)), and the interest to be paid on
the prepayment date with respect to such principal amount being prepaid, and
shall be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make- Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
(b)Prepayment of Notes Pursuant to Indebtedness Prepayment Application. In the
event that the Company shall be obligated to apply any Net Proceeds Amount in
respect of any Transfer to an Indebtedness Prepayment Application, the Company
will give written notice (a "Transfer Application Notice" ) of such election to
each holder of Notes, which notice shall
(i)describe the facts, circumstances and the Net Proceeds Amount in respect of
such Transfer in reasonable detail,
(ii) hereunder, refer to this Section 8.2(b) and the rights of the holders of
the Notes
(iii)set forth the aggregate principal amount of Indebtedness which the Company
intends to prepay with such Net Proceeds Amount,










--------------------------------------------------------------------------------




(iv)contain an offer to prepay the Notes held by such holder in a principal
amount which equals the "Ratable Portion " (as such term is defined in the
definition of "Indebtedness Prepayment Application" contained in Schedule B) for
such Notes, plus accrued and unpaid interest thereon to the Transfer Application
Prepayment Date (as defined below) with respect to each Note (showing in such
offer the principal amount of such Notes to be prepaid on such prepayment date),
which prepayment shall be on a Business Day specified in such notice that is not
prior to the stated date in clause (v) below and is not more than 90 days after
the date of such Transfer Application Notice (the "TransferApplication
Prepayment Date" ), and
(v)request each holder to notify the Company in writing by a stated date, which
date is not less than 30 days after such notice has been dispatched by the
Company in accordance with Section 18, if such holder wishes its Notes to be so
prepaid (it being understood that the failure by any holder to send any such
notice to the Company shall be deemed to be a rejection of such offer of
prepayment pursuant to this Section 8.2(b)).
8.3.
Change in Control.

(a)Notice of Change in Control or Control Event -- The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.3(b). If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in Section 8.3(c) and shall be accompanied by the certificate
described in Section 8.3(g).
(b)Condition to Company Action -- The Company will not take any action that
consummates or finalizes a Change in Control unless
(i)at least 30 days prior to such action it shall have given to each holder of
Notes written notice containing and constituting an offer to prepay Notes as
described in Section 8.3(c), accompanied by the certificate described in Section
8.3(g), and
(ii)contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.3.
(c)Offer to Prepay Notes -- The offer to prepay Notes contemplated by Section
8.3(a) and Section 8.3(b) shall be an offer to prepay, in accordance with and
subject to this Section 8.3, all, but not less than all, the Notes held by each
holder (in this case only, "holder" in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the "Proposed Prepayment Date "). If
such Proposed Prepayment Date is in connection with an offer contemplated by
Section 8.3(a), such date shall be not less than 45 days and not more than 60
days after the date of such offer. If the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the 60th day
after the date of such offer.
(d)Acceptance and Rejection -- A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company at least fifteen days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.3 shall be deemed to constitute a rejection of such
offer by such holder.






--------------------------------------------------------------------------------


(e)Prepayment -- Prepayment of the Notes to be prepaid pursuant to this Section
8.3 shall be at 100% of the principal amount of such Notes, together with
interest on such Notes accrued to the date of prepayment. The prepayment shall
be made on the Proposed Prepayment Date except as provided in Section 8.3(f).
(f)Deferral of Obligation to Purchase -- The obligation of the Company to prepay
Notes pursuant to the offers accepted in accordance with Section 8.3(d) is
subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made. In the event that such Change in
Control does not occur on the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change in Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of
(i)    any such deferral of the date of prepayment,
(ii)    the date on which such Change in Control and the prepayment are expected
to occur, and
(iii)    any determination by the Company that the efforts to effect such Change
in Control have ceased or been abandoned (in which case the offers and
acceptances made pursuant to this Section 8.3 in respect of such Change in
Control shall be deemed rescinded).
(g)Officer's Certificate -- Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying:
(i)    the Proposed Prepayment Date;
(ii)
that such offer is made pursuant to this Section 8.3;

(iii)
the principal amount of each Note offered to be prepaid;

(iv)    the interest that would be due on each Note offered to be prepaid,
accrued to the Proposed Prepayment Date;
(v)    the last date upon which the offer can be accepted or rejected, and
setting forth the consequences of failing to provide an acceptance or rejection,
as provided in Section 8.3(d);
(vi)
that the conditions of this Section 8.3 have been fulfilled; and

(vii)    in reasonable detail, the nature and date or proposed date of the
Change in Control.
8.4.
Allocation of Partial Prepayments.

(a)Required Payments. In the case of each required payment of the Notes pursuant
to Section 8.1 hereof, the principal amount of the Notes to be paid shall be
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for payment.
(b)Optional Prepayments. In the case of each partial prepayment of the Notes
pursuant to Section 8.2(a), the principal amount of the Notes to be prepaid
shall be allocated among all of the Notes at the time outstanding in proportion,
as nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.




--------------------------------------------------------------------------------


8.5.
Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and (in
respect of any prepayment pursuant to Section 8.2(a) only) the applicable
Make-Whole Amount, if any. From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make­ Whole Amount, if any, as aforesaid, interest on such
principal amount shall cease to accrue. Any Note paid or prepaid in full shall
be surrendered to the Company and cancelled and shall not be reissued, and no
Note shall be issued in lieu of any prepaid principal amount of any Note.
8.6.
No Other Optional Prepayments or Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except (a) upon the payment or prepayment of the Notes in accordance with
the terms of this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or an Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with sufficient information to enable it to make an
informed decision with respect to such offer, and shall remain open for at least
20 Business Days. If the holders of more than 25% of the principal amount of the
Notes then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such fact and the expiration date for the acceptance by
holders of Notes of such offer shall be extended by the number of days necessary
to give each such remaining holder at least 20 Business Days from its receipt of
such notice to accept such offer. The Company will promptly cancel all Notes
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
8.7.
Make-Whole Amount.

"Make-Whole Amount" means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
"Called Principal" means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2(a) or has become or is declared to
be immediately due and payable pursuant to Section 12.1, as the context
requires.
"Discounted Value" means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.




--------------------------------------------------------------------------------


"Reinvestment Yield" means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (a) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as "Page
PX 1" (or such other display as may replace Page PX l ) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (b) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.
In the case of each determination under clause (a) or clause (b), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by
(i) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
"Remaining Average Life" means, with respect to any Called Principal of any
Notes, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (a) such Called Principal into (b) the sum of the products obtained
by multiplying (i) the principal component of each Remaining Scheduled Payment
with respect to such Called Principal by (ii) the number of years (calculated to
the nearest one­ twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
"Remaining Scheduled Payments" means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2(a) or Section 12.1.
"Settlement Date " means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2(a)
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
9.
AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:






--------------------------------------------------------------------------------


The Company covenants that so long as any of the Notes are outstanding:
9.1.
Compliance with Law.

Without limiting Section 10.9, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non­ compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
9.2.
Insurance.

The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
9.3.
Maintenance of Properties.

The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
9.4.
Payment of Taxes.

The Company will and will cause each of its Subsidiaries to file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies payable by any of them, to
the extent the same have become due and payable and before they have become
delinquent, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge or levy if (a) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (b) the nonpayment of all such
taxes, assessments, charges and levies in the aggregate would not reasonably be
expected to have a Material Adverse Effect.




--------------------------------------------------------------------------------


9.5.
Corporate Existence, Etc.

The Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.6 and 10.7, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Wholly-Owned Restricted
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.
9.6.
Pari Passu Ranking.

The Notes shall at all times rank pari passu, without preference or priority,
with all other outstanding, unsecured, unsubordinated obligations of the
Company, present and future, that have not been accorded preferential rights.
9.7.
Designation of Subsidiaries.

(a)Right of Designation. Subject to the satisfaction of the requirements of
Section 9.7(c) hereof, the Company shall have the right to designate each of its
Subsidiaries as an Unrestricted Subsidiary or a Restricted Subsidiary by
delivering to each holder of Notes a writing, signed by a Responsible Officer,
certifying that the board of directors of the Company shall have so designated
such Subsidiary prior to or upon the acquisition or formation by the Company of
such Subsidiary. Any such Subsidiary not so designated shall be deemed, on and
after the date of acquisition or formation thereof and without any further
action by the Company or any holder of Notes, to have been designated by the
Company as a Restricted Subsidiary. Each Subsidiary designated as a Restricted
Subsidiary in Schedule 5.4 shall be a Restricted Subsidiary on and after the
date of Closing and all other Subsidiaries, if any, listed in such Schedule 5.4
shall, subject to Section 9.7(b) hereof, be Unrestricted Subsidiaries on and
after the date of Closing.
(b)Right of Redesignation. Subject to the satisfaction of the requirements of
Section 9.7(c) hereof, the Company may at any time designate any of its
Subsidiaries that is a Restricted Subsidiary as an Unrestricted Subsidiary by
delivering to each holder of Notes a written notice, signed by a Responsible
Officer, certifying that the board of directors of the Company shall have so
designated such Subsidiary.
(c)Designation Criteria. No Subsidiary shall at any time after the date of
Closing be designated as an Unrestricted Subsidiary unless:
(i)immediately before and after, and after giving effect to such designation,
and assuming that all obligations, liabilities and investments of, and all Liens
on the property of, such Subsidiary being so designated were incurred or made
contemporaneously with such designation, no Default or Event of Default exists
or would exist;
(ii)such Subsidiary had not, prior to such time, previously been designated as
an Unrestricted Subsidiary pursuant to Section 9.7(b) hereof; and
(iii)such Subsidiary does not own, directly or indirectly, any Indebtedness,
Voting Stock or other Capital Stock of the Company or any Restricted Subsidiary.








--------------------------------------------------------------------------------


No Subsidiary shall at any time after the date of Closing be designated as a
Restricted Subsidiary unless:
(A)immediately before and after, and after giving effect to such designation,
and assuming that all obligations, liabilities and investments of, and all Liens
on the property of, such Subsidiary being so designated were incurred or made
contemporaneously with such designation, no Default or Event of Default exists
or would exist; provided, however, that the Company's compliance with Section
10.2 should be determined on the basis that such transaction had been
consummated immediately prior to the end of the Company's then most recently
ended fiscal quarter; and
(B)more than 50% of the shares of such Subsidiary's Voting Stock and other
Capital Stock is owned, directly or indirectly, by one or more of the Company
and the Restricted Subsidiaries.
(d)Effectiveness. Other than as set forth in the last two sentences of Section
9.7(a) hereof, any designation under this Section 9.7 that satisfies all of the
conditions set forth in this Section 9.7 shall become effective, for purposes of
this Agreement, on the day that notice thereof shall have been delivered by the
Company to each holder of Notes in accordance with the provisions of Section 18.
9.8.    Books and Records.
The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
10.
NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:
10.1.
Fixed Charges Coverage Ratio.

The Company will not, at any time, permit the Fixed Charges Coverage Ratio to be
less than 150%.
10.2.
Limitation of Consolidated Indebtedness.

The Company will not as at the end of each fiscal quarter of the Company, permit
Consolidated Indebtedness to exceed 60% of Consolidated Capitalization at such
time.
10.3.
Priority Indebtedness.

The Company will not, at any time, permit Priority Indebtedness to exceed the
greater of
(i) $60,000,000 and (ii) 20% of Consolidated Net Worth, determined at such time.






--------------------------------------------------------------------------------


10.4.
Liens.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or any such Restricted
Subsidiary, whether now owned or held or hereafter acquired, or any income or
profits therefrom or assign or otherwise convey any right to receive income or
profits (unless it makes, or causes to be made, effective provision whereby the
Notes will be equally and ratably secured with any and all other obligations
thereby secured, such security to be pursuant to an agreement reasonably
satisfactory to the Required Holders, and in any case, the Notes shall have the
benefit, to the fullest extent that, and with such priority as, the holders of
the Notes may be entitled under applicable law, of an equitable Lien on such
property), except:
(a)Liens existing on the date of this Agreement and securing Indebtedness of the
Company and its Restricted Subsidiaries referred to in Schedule 5.15;
(b)Liens (other than any Lien imposed by ERISA) incurred or deposits made in the
ordinary course of business
(i)in connection with workers' compensation, unemployment insurance and other
types of social security or retirement benefits,
(ii)to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety bonds, appeal bonds, bids, leases (other
than Capital Leases), performance bonds, purchase, construction or sales
contracts and other similar obligations, or
(iii)consisting of bankers' Liens encumbering deposit accounts (including,
without limitation, rights of setoff), in each case, not incurred or made in
connection with the borrowing of money, the obtaining of advances or credit or
the payment of the deferred purchase price of property; provided that the
aggregate amount secured by appeal bonds and the Liens referred to in Section
10.4(d) shall not at any time exceed 5% of Consolidated Total Assets;
(c)any Lien created to secure all or any part of the purchase price (including
Capital Leases), or to secure Indebtedness incurred or assumed to pay all or any
part of the purchase price or cost of construction, of tangible property (or any
improvement thereon) acquired or constructed by the Company or a Restricted
Subsidiary after the date of Closing, provided that
(i)    any such Lien shall extend solely to the item or items of such property
(or improvement thereon) which is an improvement to or is acquired for specific
use in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon),
(ii)    the principal amount of the Indebtedness secured by such Lien shall at
no time exceed an amount equal to the lesser of (A) the cost to the Company or
such Restricted Subsidiary of the property (or improvement thereon) so acquired
or constructed and (B) the Fair Market Value (as determined in good faith by the
board of directors of the Company) of such property (or improvement thereon) at
the time of such acquisition or construction, and






--------------------------------------------------------------------------------


(iii) any such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or construction of such property;
(d)any attachment or judgment Lien, unless the judgment it secures shall not,
within 30 days after entry thereof, have been discharged or execution thereof
stayed pending appeal, or shall not have been discharged within 30 days after
the expiration of any such stay; provided that the aggregate amount secured by
all such Liens and all Liens securing appeal bonds referred to in Section
10.4(b)(ii) shall not at any time exceed 5% of Consolidated Total Assets;
(e)any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Restricted Subsidiary, or any Lien existing on any property acquired
by the Company or any Restricted Subsidiary at the time such property is so
acquired (whether or not the Indebtedness secured thereby shall have been
assumed), provided that
(i)no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person's becoming a Restricted Subsidiary or
such acquisition of property, and
(ii)each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property;
(f)Liens on property or assets of the Company or any of its Restricted
Subsidiaries securing Indebtedness owing to the Company or to another Restricted
Subsidiary;
(g)any Lien renewing, extending or refunding any Lien permitted by paragraph (a)
of this Section 10.4, provided that
(i)    the principal amount of Indebtedness secured by such Lien immediately
prior to such extension, renewal or refunding is not increased or the maturity
thereof reduced,
(ii)
such Lien is not extended to any other property, and

(iii)    immediately after such extension, renewal or refunding, no Default or
Event of Default would exist; and
(h)other Liens not otherwise permitted by paragraphs (a) through (g) of this
Section 10.4, so long as the Indebtedness secured thereby does not, in the
aggregate, exceed 15% of Consolidated Net Worth.
10.5.
Transactions with Affiliates.

The Company will not, and will not permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm's-length transaction with a Person
not an Affiliate.




--------------------------------------------------------------------------------


10.6.
Merger, Consolidation, Etc.

The Company will not, and will not permit any Restricted Subsidiary to, merge
with or consolidate or amalgamate with any other Person, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person (except that a Restricted Subsidiary may (x) merge,
consolidate or amalgamate with, or convey, transfer or lease substantially all
of its assets in a single transaction or series of transactions to, the Company
or a Wholly-Owned Restricted Subsidiary so long as in any such transaction
involving the Company, the Company is the surviving or resulting Person and the
conditions specified in clause (c) below were satisfied in connection therewith,
and (y) convey, transfer or lease all of its assets in compliance with the
provisions of Section 10.7), provided that the foregoing restriction does not
apply to the consolidation, amalgamation or merger of the Company with, or the
conveyance, transfer or lease of substantially all of the assets of the Company
in a single transaction or series of transactions to, any Person so long as:
(a)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of the Company as an entirety, as the case may be (the "Successor
Corporation "), shall be a solvent corporation organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia;
(b)if the Company is not the Successor Corporation, such corporation shall have
executed and delivered to each holder of Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Holders), and
(c)immediately after giving effect to such transaction, no Default or Event of
Default would exist; provided, however, that the Company's compliance with
Section 10.2 should be determined on the basis that such transaction had been
consummated immediately prior to the end of the Company's then most recently
ended fiscal quarter.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any Successor
Corporation from its liability under this Agreement or the Notes.
10.7.
Sale of Assets.

The Company will not, and will not permit any Restricted Subsidiary to, make any
Asset Disposition (other than a Joint Venture Transfer) unless:
(a)in the good faith opinion of the board of directors of the Company, such
Asset Disposition is in exchange for cash consideration having a Fair Market
Value at least equal to that of the property exchanged and is in the best
interest of the Company (provided, however, that such determination by the board
of directors of the Company shall not be required for Asset Dispositions of
property with a Fair Market Value of less than $5,000,000 so long as the
certificate to be delivered pursuant to Section 7.2(a) with respect to the
fiscal period during which such Asset Disposition was made contains a statement
to the effect that any such Asset Disposition of property having a Fair Market
Value of not less than $1,000,000 was, in the good faith opinion of the Senior
Financial Officer signing such certificate, made in exchange for cash
consideration having a Fair Market Value at least equal to that of the property
exchanged and was in the best interests of the Company);






--------------------------------------------------------------------------------


(b)immediately after giving effect to such Asset Disposition, no Default or
Event of Default would exist; and
(c)the Disposition Value of the property subject to such Asset Disposition,
together with the aggregate Disposition Value of all property of the Company and
its Restricted Subsidiaries that was the subject of an Asset Disposition during
the then current fiscal year of the Company, would not exceed 10% of
Consolidated Total Assets determined as of the end of the then most recently
ended fiscal year of the Company.
If, prior to consummation of any Asset Disposition, the Company gives written
notice to all holders of the Notes that the Net Proceeds Amount arising from any
Asset Disposition will be applied to an Indebtedness Prepayment Application or a
Property Reinvestment Application within a period of 365 days after such
Transfer, then any such Transfer, only for the purpose of determining compliance
with subsection (c) of this Section 10.7 as of any date, shall be deemed not to
be an Asset Disposition. If the Company shall fail to apply the Net Proceeds
Amount in accordance with such written notice, such failure shall constitute an
Event of Default as of the end of such period.
10.8.
Line of Business.

The Company will not, and will not permit any of its Restricted Subsidiaries to,
engage to any substantial extent in any business if, as a result, the general
nature of the business in which the Company and its Restricted Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Restricted
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.
10.9.
Terrorism Sanctions Regulations.

The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) engage in any dealings or transactions with any such
Person.
11.
EVENTS OF DEFAULT.

An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
(c)the Company defaults in the performance of or compliance with any term
contained in any of Sections 10.1 through 10.4, inclusive, Sections 10.6 or 10.7
or Section
7.l (d); or








--------------------------------------------------------------------------------


(d)the Company defaults in the performance of or compliance with any term
contained in Section 10 (other than those referred to in paragraph (c) of this
Section 11), and such default continues for more than five Business Days; or
(e)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 1l (a), (b), (c) and
(d) of this Section 11) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as "notice of
default" and to refer specifically to this Section 1l (e)); or
(f)any representation or warranty made in writing by or on behalf of the Company
or by any officer of the Company in this Agreement or in any writing furnished
in connection with the transactions contemplated hereby proves to have been
false or incorrect in any material respect on the date as of which made; or
(g)the Company or any Subsidiary is in default (whether as primary obligor or as
guarantor or other surety) in the payment of any principal, premium or
make-whole amount or interest on, any Indebtedness (other than Indebtedness
under this Agreement and the Notes) that is outstanding in an aggregate
principal amount of at least $10,000,000 beyond any period of grace provided
with respect thereto (after giving effect to any consents or waivers in respect
thereof), or (ii) the Company or any Subsidiary is in default (whether as
primary obligor or as guarantor or other surety) in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least $10,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment; or
(h)the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (ii)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(i)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or












--------------------------------------------------------------------------------


(j) a final judgment or judgments for the payment of money aggregating in excess
of 5% of Consolidated Total Assets are rendered against any one or more of the
Company and its Significant Subsidiaries and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
(k)
if

(i)any Plan shall fail to satisfy the minimum funding standards of ERISA or the
Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code,
(ii)a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings,
(iii)the aggregate "amount of unfunded benefit liabilities" (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Consolidated Net Worth,
(iv)the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v)the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder;


and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect.


As used in Section 11(k), the terms "employee benefit plan " and "employee
welfare benefit plan "
shall have the respective meanings assigned to such terms in section 3 of ERISA.






--------------------------------------------------------------------------------


(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect.
As used in Section 11(k), the terms "employee benefit plan " and "employee
welfare benefit plan " shall have the respective meanings assigned to such terms
in section 3 of ERISA.
12.
REMEDIES ON DEFAULT, ETC.

12.1.
Acceleration.

(a)If an Event of Default with respect to the Company described in Section 11(h)
or 11(i) (other than an Event of Default described in clause (i) of Section
11(h) or described in clause (vi) of Section 11 (h) by virtue of the fact that
such clause encompasses clause (i) of Section 1l (h)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.
(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)If any Event of Default described in Section 1l(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
12.2.
Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.




--------------------------------------------------------------------------------



12.3.
Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section12.l(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
12.4.
No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder's rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys' fees, expenses and disbursements.
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1.
Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.






--------------------------------------------------------------------------------


13.2.
Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section l 8(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder's attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company's expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
13.3.    Replacement of Notes.
Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or a Qualified Institutional Buyer, such Person's own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)
in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
14.
PAYMENTS ON NOTES.

14.1.
Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Pittsburgh,
Pennsylvania at the principal office of the Company in such jurisdiction. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.




--------------------------------------------------------------------------------


14.2.
Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose below such Purchaser's name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
15.
EXPENSES, ETC.

15.1.
Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys' fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors' fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO.
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes).
15.2.    Survival.
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.




--------------------------------------------------------------------------------


16.
SURVIVAL    OF    REPRESENTATIONS    AND    WARRANTIES;    ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between each Purchaser and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
16.
AMENDMENT AND WAIVER.

17.1.
Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8, 1l
(a), 1l (b), 12, 17 or 20.
17.2.
Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
(b)Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes or any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.






--------------------------------------------------------------------------------


(c)Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
17.3.
Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
"this Agreement" and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
17.4.
Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
18.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee or it shall have specified to the Company
in writing,
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Senior Financial Officer, or at such other address as
the Company shall have specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.




--------------------------------------------------------------------------------


19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital or other similar
process and such Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, "Confidential Information" means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that
(a)was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure,
(b)subsequently becomes publicly known through no act or om1ss10n by such
Purchaser or any person acting on such Purchaser's behalf,
(c)otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary, or
(d)constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available.
Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to:
(i)its directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes);
(ii)its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20;
(iii)
any other holder of any Note;





--------------------------------------------------------------------------------


(iv)any Institutional Investor to which it sells or offers to sell such Note or
any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20);
(v)any Person from which it offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20);
(vi)Purchaser; any federal or state regulatory authority having jurisdiction
over such
(vii)the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser's investment portfolio; or
(viii)any other Person to which such delivery or disclosure may be necessary or
appropriate
(A)to effect compliance with any law, rule, regulation or order applicable to
such Purchaser,
(B)
in response to any subpoena or other legal process,

(C)in connection with any litigation to which such Purchaser is a party, or
(D)
if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under such Purchaser's Notes and this Agreement.

Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 20 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying the provisions of
this Section 20.
21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
"Purchaser" in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.




--------------------------------------------------------------------------------


22.
MISCELLANEOUS.

22.1.
Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
22.2.
Payments Due on Non-Business Days; When Payments Deemed Received.

(a)Payments Due on Non-Business Days. Anything in this Agreement or the Notes to
the contrary notwithstanding (but without limiting the requirement in Section
8.5 that the notice of any optional prepayment specify a Business Day as the
date fixed for such prepayment), any payment of principal of or Make-Whole
Amount or interest on any Note that is due on a date other than a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; provided that if the maturity date of any Note is a
date other than a Business Day, the payment otherwise due on such maturity date
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
(b)Payments, When Received. Any payment to be made to the holders of Notes
hereunder or under the Notes shall be deemed to have been made on the Business
Day such payment actually becomes available to such holder at such holder's bank
prior to 12:00 noon (local time of such bank).
22.3.
Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP.
22.4.
Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.    
22.5.
Construction, Etc.

Each covenant contained herein shall be construed (absent express prov1s10n to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.




--------------------------------------------------------------------------------


For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
22.6.
Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. Delivery of a
facsimile or electronic transmission of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart to this Agreement.
22.7.
Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.
22.8.    Jurisdiction and Process; Waiver of Jury Trial.
(a)The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
22.8(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section. The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.


[Remainder of page left intentionally blank. Next page is signature page.]






--------------------------------------------------------------------------------


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,




MINE SAFETY APPLIANCES COMPANY




By    /s/                
Name:    Dennis L. Zeitler
Title:    Vice President , CFO and Treasurer






--------------------------------------------------------------------------------


The Agreement is hereby accepted and agreed to as of the date thereof.


HARTFORD LIFE INSURANCE COMPANY
By:
Hartford Investment Management Company Its Agent and Attorney-in-Fact



By:    /s/            
Name: Eva Konopka
Title:    Senior Vice President




PHYSICIANS LIFE INSURANCE COMPANY
By:
Hartford Investment Management Company Its Investment Manager



By: /s/            
Name: Eva Konopka
Title: Senior Vice President




ALLSTATE LIFE INSURANCE COMPANY


        
By: /s/            
Name:




MODERN WOODMEN OF AMERICA    




By: /s/                
Name:
Title:




STATE FARM LIFE INSURANCE COMPANY
         By: /s/            
Name: Julie Pierce
Title: Senior Investment Officer




By: /s/            
Name: Jeff Attwood
Title: Investment Officer




--------------------------------------------------------------------------------


UNION CENTRAL LIFE INSURANCE COMPANY
By:      /s/     
Name: Andrew S. White
Title:    Agent






AMERITAS LIFE INSURANCE CORP..
By:    Ameritas Investment Advisors Inc., as Agent
By:      /s/
Name: Andrew S. White
Title:    Vice President - Fixed Income Securities






ACACIA LIFE INSURANCE COMPANY
By:
Ameritas Investment Advisors Inc., as Agent

By:      /s/
Name: Andrew S. White
Title:    Vice President - Fixed Income Securities


























































[Signature Page to Mine Safety Appliances Company Note Purchase Agreement]






--------------------------------------------------------------------------------


SCHEDULE B DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
"Affiliate" means, at any time, and with respect to any Person,
(a)any other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and
(b)any Person beneficially owning or holding, directly or indirectly, 10% or
more of any class of voting or equity interests of the Company or any Subsidiary
or any corporation of which the Company and its Subsidiaries beneficially own or
hold, in the aggregate, directly or indirectly, 10% or more of any class of
voting or equity interests.
As used in this definition, "Control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an "Affiliate" is a reference to an Affiliate of the Company.
"Agreement, this" is defined in Section 17.3.
"Anti-Terrorism Order" means Executive Order No. 13,224 of September 23, 2001,
Blocking property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.
"Asset Disposition " means any Transfer except:
(a)any Transfer from a Restricted Subsidiary to the Company or from the Company
to a Restricted Subsidiary, so long as immediately before and immediately after
the consummation of any such Transfer and after giving effect thereto, no
Default or Event of Default exists; and
(b)any Transfer made in the ordinary course of business and involving only
property that is either (i) inventory held for sale or (ii) equipment, fixtures,
supplies or materials no longer required in the operation of the business of the
Company or any of its Subsidiaries or that are obsolete.
"Business Day" means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Pittsburgh, Pennsylvania or New York, New York are
required or authorized to be closed.
"Capital Lease" means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.




--------------------------------------------------------------------------------


"Capital Lease Obligation" means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
"Capital Stock " means any class of capital stock, share capital or similar
equity interest of a Person.
"Change in Control" shall have occurred if any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing),
shall in the aggregate, directly or indirectly, control or own (beneficially or
otherwise) more than 50% of the issued and outstanding common stock of the
Company.
"Closing" is defined in Section 3.
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
"Company" is defined in the introductory sentence of this Agreement.
"Confidential Information" is defined in Section 20.
"Consolidated Capitalization" means, at any time, the sum of (a) Consolidated
Indebtedness
plus (b) Consolidated Net Worth, in each case determined at such time.
"Consolidated Income Available for Fixed Charges" means, with respect to any
period, Consolidated Net Income for such period plus all amounts deducted in the
computation thereof on account of (a) Fixed Charges and (b) taxes imposed on or
measured by income or excess profits.
"Consolidated Indebtedness" means, at any time, the Indebtedness of the Company
and its Restricted Subsidiaries that would be shown on a consolidated balance
sheet of the Company and its Restricted Subsidiaries, prepared at such time in
accordance with GAAP.
"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Company and its Restricted Subsidiaries for such period (taken
as a cumulative whole), as determined in accordance with GAAP, after eliminating
all offsetting debits and credits between the Company and its Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Restricted Subsidiaries in accordance with GAAP.
"Consolidated Net Worth" means, at any time,
the sum of (i) the par value (or value stated on the books of the corporation)
of the capital stock (but excluding treasury stock and Capital Stock subscribed
and unissued) of the Company and its Restricted Subsidiaries plus (ii) the
amount of the paid-in capital and retained earnings of the Company and its
Restricted Subsidiaries, in each case as such amounts would be shown on a
consolidated balance sheet of the Company and its Restricted Subsidiaries as of
such time prepared in accordance with GAAP, minus
(b)to the extent included in clause (a) above, all amounts properly attributable
to minority interests, if any, in the stock and surplus of Restricted
Subsidiaries.




--------------------------------------------------------------------------------


"Consolidated Total Assets" means, at any time, the total amount of assets (less
properly deductible reserves), which under GAAP appear on a consolidated balance
sheet of the Company and the Restricted Subsidiaries prepared in accordance with
GAAP at such time.
"Control Event" means:
(a)the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control.
(b)the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or
(c)the making of any written offer by any person (as such term is used in
section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the Voting Stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.
"Default" means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
"Default Rate" means, with respect to any Note, that rate of interest that is
the greater of
(i)2% per annum above the rate of interest stated in clause (a) of the first
paragraph of such Note or (ii) 2.0% per annum over the rate of interest publicly
announced from time to time by PNC Bank, National Association (or its successor)
in Pittsburgh, Pennsylvania as its "base" or "prime" rate.
"Disclosure Documents" is defined in Section 5.3.
"Disposition Value" means, at any time, with respect to any property
(a)in the case of property that does not constitute Restricted Subsidiary Stock,
the book value thereof, and
(b) in the case of property that constitutes Restricted Subsidiary Stock, an
amount equal to that percentage of the book value of the assets of the
Restricted Subsidiary that issued such stock as is equal to the percentage that
the book value of such Restricted Subsidiary Stock represents of the book value
of all of the outstanding Capital Stock of such Restricted Subsidiary (assuming,
in making such calculations, that all Securities convertible into such Capital
Stock are so converted and giving full effect to all transactions that would
occur or be required in connection with such conversion) determined at the time
of the disposition thereof, in good faith by the Company.
"Dollar" or "$" shall each mean the lawful currency of the United States of
America.
"Electronic Delivery " is defined in Section 7.1(b).
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.




--------------------------------------------------------------------------------


''ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
"Event of Default" is defined in Section 11.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Fair Market Value" means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm's length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
"Fixed Charges" means, with respect to any period, the sum of (a) Interest
Charges for such period plus (b) Lease Rentals for such period.
"Fixed Charges Coverage Ratio" means, at any time, the ratio of (a) Consolidated
Income Available for Fixed Charges for any four of the then most recent five
fiscal quarters of the Company ending on, or most recently ended prior to, such
time to (b) Fixed Charges for such fiscal quarters. The four fiscal quarters to
which the preceding sentence applies shall be the fiscal quarters that result in
the highest Fixed Charges Coverage Ratio.
"Form 10-K'' is defined in Section 7.l (b).
"Foreign Pension Plan" means any plan, fund or other similar program that is (a)
established or maintained outside of the United States of America by any one or
more of the Company or its Subsidiaries primarily for the benefit of the
employees (substantially all of whom are aliens not residing in the United
States of America) of the Company or such Subsidiaries which plan, fund or other
similar program provides for retirement income for such employees or results in
the deferral of income for such employees in contemplation of retirement, and
(b) not otherwise subject to ERISA.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
"Governmental Authority" means
(a)the government of
(i)the United States of America or any State or other political subdivision
thereof, or
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
(iii)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
"Guaranty" means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:




--------------------------------------------------------------------------------


(a)to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
"Hazardous Material" means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health and safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
"Holder" means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
"Indebtedness" means, with respect to any Person, without duplication:
(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c)
its liabilities in respect of Capital Leases;

(d)
all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e)
its reimbursement obligations in respect of letters of credit or instruments
serving a similar function;

(f)    Swaps of such Person; and




--------------------------------------------------------------------------------


(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) above.
Without limitation of the foregoing, Indebtedness of any Person shall include
all obligations of such Person of the character described in clauses (a) through
(g) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP.
"Indebtedness Prepayment Application" means, with respect to any Transfer of
property, the application by the Company or its Restricted Subsidiaries of cash
in an amount equal to the Net Proceeds Amount with respect to such Transfer to
pay Indebtedness of the Company (other than Indebtedness owing to the Company or
any of its Subsidiaries, and Indebtedness in respect of any revolving credit or
similar credit facility providing the Company or any of its Restricted
Subsidiaries with the right to obtain loans or other extensions of credit from
time to time, except to the extent that in connection with such payment of
Indebtedness the availability of credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of such Indebtedness), provided that in the course of
making such application, the Company shall offer to prepay each outstanding Note
in accordance with Section 8.2(b) in a principal amount which equals the Ratable
Portion for such Note. If any holder of a Note fails to accept such offer of
prepayment, then, for purposes of the preceding sentence only, the Company
nevertheless will be deemed to have paid Indebtedness in an amount equal to the
Ratable Portion for such Note. "Ratable Portion " for any Note means an amount
equal to the product of (x) the Net Proceeds Amount being so applied to the
payment of Indebtedness multiplied by (y) a fraction the numerator of which is
the outstanding principal amount of such Note and the denominator of which is
the aggregate principal amount of Indebtedness of the Company and the Restricted
Subsidiaries that is pari passu with the Indebtedness evidenced by the Notes.
"Institutional Investor" means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
"Interest Charges" means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between the Company and its Restricted Subsidiaries and all other
items required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Restricted Subsidiaries in
accordance with GAAP): (a) all interest in respect of Indebtedness of the
Company and its Restricted Subsidiaries (including imputed interest on Capital
Lease Obligations) deducted in determining Consolidated Net Income for such
period, together with all interest capitalized or deferred during such period
and not deducted in determining Consolidated Net Income for such period, and (b)
all debt discount and expense amortized or required to be amortized in the
determination of Consolidated Net Income for such period.




--------------------------------------------------------------------------------


"Joint Venture Transfer" means a Transfer by the Company or any Restricted
Subsidiary to a corporate or similar business entity so long as (i) the Company
or such Restricted Subsidiary receives in exchange for such transfer, at least
50% of the Voting Stock and other equity interests in such entity, (ii) the Fair
Market Value of the Voting Stock and other equity interests received by the
Company or such Restricted Subsidiary is at least equal to the Fair Market Value
of the property transferred to such entity by the Company or such Restricted
Subsidiary; (iii) such entity is engaged, or will be engaged, in the same
general line of business as the Company or such Restricted Subsidiary; (iv) the
book value of the assets which are the subject of such transfer, together with
the book value of all Joint Venture Transfers since the date of Closing does not
exceed 10% of Consolidated Total Assets at the end of the most recently ended
fiscal year of the Company and (v) before and after giving effect to such
Transfer no Default or Event of Default exists.
"Lease Rentals" means, with respect to any period, the sum of the minimum amount
of rental and other obligations required to be paid during such period by the
Company or any Restricted Subsidiary as lessee under all leases of real or
personal property (other than Capital Leases), excluding any amounts required to
be paid by the lessee (whether or not therein designated as rental or additional
rental) (a) which are on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges, or (b) which are based on profits,
revenues or sales realized by the lessee from the leased property or otherwise
based on the performance of the lessee.
"Lien" means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
"Make-Whole Amount" is defined in Section 8.7.
"Material" means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes.
"Memorandum" is defined in Section 5.3.
"Multiemployer Plan" means any Plan that is a "multiemployer plan" (as such term
is defined in section 4001(a)(3) of ERlSA).
"NAIC' means the National Association of Insurance Commissioners or any
successor
"NAIC Annual Statement" is defined in Section 6.2(a).
"Net Proceeds Amount" means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of
(a)the aggregate amount of the consideration (valued at the Fair Market Value of
such consideration at the time of the consummation of such Transfer) received by
such Person in respect of such Transfer, minus




--------------------------------------------------------------------------------


(b)all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.
"NHAM Exemption" is defined in Section 6.2(e).
"Notes" is defined in Section 1.1.
"Officer's Certificate" means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
"PBGC' means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
"Person" means an individual, partnership, corporation (including the Company),
limited liability company, association, joint venture, trust, unincorporated
organization, or a government agency or political subdivision thereof.
"Plan" means an "employee benefit plan" (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
"Preferred Stock" means any class of Capital Stock of a Person that is preferred
over any other class of Capital Stock (or similar equity interest) of such
Person as to the payment of dividends or other equity distributions or the
payment of any amount upon liquidation or dissolution of such Person.
"Priority Indebtedness" means, without duplication, the sum of, (a) all
Indebtedness of Restricted Subsidiaries (excluding Indebtedness owing to the
Company or another Restricted Subsidiary) and (b) all Indebtedness secured by
Liens permitted by Section 10.4(h), and (b) the greater of the mandatory
redemption amount or the liquidation preference of the Preferred Stock, if any,
of all Restricted Subsidiaries.
"Property Reinvestment Application" means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to the acquisition by the Company or any Restricted
Subsidiary of operating assets of the Company or any Restricted Subsidiary to be
used in the ordinary course of business of such Person.
"Proposed Prepayment Date" is defined in Section 8.3(c).
"PTE' is defined in Section 6.2(a).
"QPAM Exemption" is defined in Section 6.2(d).
"Qualified Institutional Buyer" means any Person who is a "qualified
institutional buyer" within the meaning of such term as set forth in Rule
144A(a)(l ) under the Securities Act.
"Required Holders" means, at any time, the holder or holders of at least a
majority in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).
"Responsible Officer" means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.




--------------------------------------------------------------------------------


"Restricted Subsidiary" means, at any time, a Subsidiary that
(a)as of the date of Closing has been designated as a Restricted Subsidiary on
Schedule 5.4 attached hereto; or
(b)after the date of Closing, and in accordance with Section 9.7, has been
designated a Restricted Subsidiary.
"Restricted Subsidiary Stock" means the Capital Stock (or any options or
warrants to purchase stock or other Securities exchangeable or convertible into
any Capital Stock) of any Restricted Subsidiary.
"SEC' means the Securities and Exchange Commission.
"Securities Act" means the Securities Act of 1933, as amended from time to time.
"Senior Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
"Significant Subsidiary" means at any time any Subsidiary that would at such
time constitute a "significant subsidiary" (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Company.
"Source" is defined in Section 6.2.
"Subsidiary" means, as to any Person, any corporation, association or other
business entity (a) in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, or (b) that is consolidated with the Company
in the Company's consolidated financial statements. Unless the context otherwise
clearly requires, any reference to a "Subsidiary" is a reference to a Subsidiary
of the Company.
"Successor Corporation" is defined in Section 10.6.
"SVO" means the Securities Valuation Office of the NAIC or any successor to such
office.
"Swaps" means (a) any and all interest rate swap transactions, basis swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.








--------------------------------------------------------------------------------


"Transfer" means, with respect to the Company or any Restricted Subsidiary, any
transaction in which such Person sells, conveys, transfers or leases (as lessor)
any of its property, including, without limitation, Restricted Subsidiary Stock.
For purposes of determining the application of the Net Proceeds Amount in
respect of any Transfer, the Company may designate any Transfer as one or more
separate Transfers each yielding a separate Net Proceeds Amount. In any such
case, (a) the Disposition Value of any property subject to each such separate
Transfer and (b) the amount of Consolidated Total Assets attributable to any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of, and the aggregate Consolidated
Total Assets attributable to, all property subject to all such separate
Transfers to each such separate Transfer on a proportionate basis.
"Transfer Application Notice" is defined in Section 8.2(b).
"Transfer Application Prepayment Date" is defined in Section 8.2(b)(iv).
"Unrestricted Subsidiary" means any Subsidiary that is not at the time
designated a Restricted Subsidiary.
"USA Patriot Act" means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
"Voting Stock" means Capital Stock of any class or classes of a Person the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect corporate directors (or Persons performing similar functions).
"Wholly-Owned Restricted Subsidiary" means, at any time, any Restricted
Subsidiary 100% of
(a)all of the Voting Stock and other equity interests (except directors'
qualifying shares) and
(b)
all of the Indebtedness of which are owned by any one or more of the Company and
the Company's other Wholly­ Owned Restricted Subsidiaries at such time.



